Citation Nr: 9908140	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  98-06 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUE

Entitlement to an extension of his delimiting date for 
receipt of Dependents' Education Assistance under Chapter 35, 
Title 38, United States Code.

REPRESENTATIVE

New Jersey Department of Military and Veterans' Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from to March 1966 to October 
1968.  In September 1972, the veteran was found to be 
permanently and totally disabled.

This appeal arises from a February 1998 denial of the 
appellant's request to extend his delimiting date of 
September 12, 1995 for the receipt of Chapter 35 educational 
assistance benefits.  A Notice of Disagreement was filed in 
April 1998 and a Statement of the Case was issued in April 
1998.  A substantive appeal was filed in April 1998 with a 
request for a hearing at the RO before a Member of the Board.

On October 21, 1998, a hearing was held at the RO before Iris 
S. Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1998).


FINDINGS OF FACT

1.  The veteran, on whose service the appellant's claim is 
based, was found to be permanently and totally disabled in 
September 1972.

2.  In April 1988, the appellant was granted a maximum of 45 
months of Chapter 35 educational assistance benefits to be 
used prior to his delimiting date of September 12, 1995.

3.  There were no circumstances beyond the appellant's 
control that prevented him from continuing his program of 
education prior to his delimiting date.


CONCLUSION OF LAW

The appellant is not entitled to Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code beyond his delimiting date of September 12, 1995.  38 
U.S.C.A. § 3512 (West 1991); 38 C.F.R. § 21.3041 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran, who is the father of the appellant, was 
permanently and totally disabled as of September 1972.

In May 1986, the appellant filed an Application for 
Survivors' and Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.

In September 1986, the veteran was sent a letter which 
indicated that the appellant's application for Chapter 35 
benefits was denied as he had not yet completed high school 
nor reached the age of 18. 
 
In October 1987, the appellant filed an Application for 
Survivors' and Dependents' Educational Assistance.  

In March 1988, the appellant filed a Request for Change of 
Program form on which he indicated that he was attending 
Hardbarger Junior College in North Carolina, and that he had 
not yet started receiving Chapter 35 benefits.  

In April 1988, an enrollment certification was received from 
the veteran's educational institution to the effect that the 
veteran had enrolled in a program of education beginning in 
January 1988 and ending July 1989.  The program was Associate 
of Applied Arts degree in Business Administration.  In May 
1988, information was received from the college that the 
veteran had dropped all courses on March 23, 1988 and had 
received all punitive grades.  Information was also received 
to the effect that it was unknown whether the veteran claimed 
mitigating circumstances which were involved in the 
termination or adjustment action.

In June 1988, the appellant was notified that educational 
assistance benefits had been awarded for his attendance at 
Hardbarger Junior College from January 19, 1988 to March 23, 
1988.  The appellant was also notified that his delimiting 
date would be September 12, 1995. 

In August 1994, the appellant filed a Request for Change of 
Program, indicating that he would be attending Lincoln 
Technical Institute in New Jersey.  At that time, the 
appellant reported that he did not complete his previous 
program at Hardbarger Junior College, because his VA benefits 
were not paid on time and his father had taken him out of the 
program.

In 1994, the appellant filed an Application for Survivors' 
and Dependents' Educational Assistance indicating that he was 
attending Lincoln Technical Institute in New Jersey pursuing 
a program of education leading to the degree of electronics 
service technician.  He reported that he had started school 
when he was 18 years old, and because of an alcohol addiction 
and the stress of having a mentally disabled father, he had 
to drop out.  He requested another chance to pursue training.  
By award letter dated in September 1994, he was awarded 
benefits from May 6, 1994 through February 27, 1995.  He was 
again notified that his educational benefits had to be used 
by September 12, 1995.

Associated with the file was a February 1995 letter from 
Lincoln Technical Institute reporting that the appellant had 
withdrawn from the program in December 1994.

An undated letter from the appellant was associated with the 
file, wherein he indicated that he was notified that his 
benefits expired on September 12, 1995.  He stated that this 
contradicted a letter that indicated he was eligible until 
September 12, 1998.  He requested an extension.  He was 
currently attending Philadelphia College of Bible since 
September 1996.  He explained that after attending Lincoln 
Tech, he realized that computers were not his calling.

In November 1996, a letter from the RO was sent to the 
appellant wherein the appellant was notified that an 
extension of an ending date under Chapter 35, Dependents' 
Education Assistance Program would be granted only if it were 
determined that the child had to suspend his or her program 
of education for reasons beyond the child's control.  As no 
evidence had been provided to prove the suspension of the 
appellant's training was due to circumstances beyond his 
control, his claim for extension was denied.  

Associated with the file was a June 1996 Request for Change 
of Program from the appellant indicating that the appellant 
was going to attend Philadelphia College of Bible, in 
Pennsylvania.  

In support of his claim for an extension, the veteran 
submitted the following:  In a December 1996 letter from 
Alcove Drug and Alcohol treatment program, it was noted that 
the appellant entered their outpatient program in November 
1995 and completed the program in January 1996.  July 1994 
treatment records from Back In Action indicated that the 
appellant had physical therapy for complaints of pain of the 
interscapular region.  A July 1994 treatment record from 
Doctors' Urgent Care Office indicated that the appellant was 
seen with complaints of left sided spasm around T 8-12.  The 
MRI was negative.  The diagnoses included thoracic spasm.  A 
June 1994 work release from Doctors' Urgent Care Office, 
indicated that the appellant was to be released from work 
from June 5 to June 15, 1994.  A May 1994 work release from 
Doctors' Urgent Care Office, noted that the appellant was to 
be released from work from May 22 to May 28, 1994.  A 
Superior Court of New Jersey Arraignment Summons from May 
1990 indicated that the appellant was to appear in Court in 
July 1990.

Also submitted in support of the veteran's claim was a 
December 1989 letter from GHI Managed Care to the appellant's 
mother, stating that the appellant was admitted to the 
Parkside Lodge of New Jersey in November 1989.  In a 1989 
record from the Criminal Court of the City of New York, 
reference was made to an August 1988 offense.  

In February 1998, a letter from the RO was sent to the 
appellant requesting information regarding his request for an 
extension of his delimiting date. 

In February 1998, a letter from the RO was sent to the 
appellant denying his claim for an extension to his 
delimiting date.  The current appeal arises from this 
decision.

Associated with the file was a February 1988 report from 
Burlington County, New Jersey Department of Corrections 
listing the appellant's incarcerations.  He had been 
incarcerated from September 1989 to November 1989, January 
1990 to February 1990, March 1990, May 1990 to June 1990, 
again in June 1990, August 1990, September 1990, October 
1990, later in October 1990 to November 1990, December 1990 
to April 1991, twice in July 1991, September 1991 to October 
1991, December 1991 to February 1992, later in February 1992 
to June 1992, February 1993, August 1993 to December 1993, 
February 1995, April 1995 to May 1995, July 1995, August 
1995, later in August 1995 to September 1995, October 1995 to 
November 1995, and in January 1996.

Also associated with the file was a neuropsychiatric 
evaluation summary from Hampton Hospital from November 1989 
that indicates that the appellant admitted to drug and 
alcohol use over the past year and since he was a teenager.  
His father had been in Vietnam and had a psychiatric 
disability.  The appellant had been incarcerated from 
September until three days prior to admission.  It was 
reported that he attended college for one semester but was 
arrested on campus and was briefly jailed.  The final 
diagnoses included mixed substance abuse, legal problems, 
dysthymic disorder, and mixed character traits.  An August 
1994 notation from Morris A. Robbins, M.D., indicates that 
the appellant was being treated for symptoms of acute back 
strain.  He was not able to work.  It was indicated that 
improvement was expected by September 1994.  Treatment 
records from Back in Action from May 1994 show the appellant 
continued treatment for TLS strain.  Treatment records from 
the Zurbrugg Memorial Hospital from May 1994 show the 
appellant complained of upper back pain.

Received in October 1998 was a statement from the appellant's 
mother indicating that the appellant tried to attend college 
when he was 18 years old; however, his father took him out of 
college.  The appellant's father had a problem with substance 
abuse.  The appellant's mother was disabled.  

At the October 1998 hearing at the RO before a Member of the 
Board, the appellant testified that his father took him out 
of Hardbarger College in 1988.  Afterwards, the appellant 
moved back to New York City and was on the streets and was 
arrested.  He stated he was unable to attend school at that 
time based on circumstances and depression.  He had entered a 
psychiatric hospital in November 1989.  He was in and out of 
jail, due to living on the streets because of his drug and 
alcohol problems.  He attempted to get his life together in 
1993 and attended school again at Lincoln Technical 
Institute.  Then in 1994, he pulled his back out at work and 
he had to support his mother because she became disabled due 
to a car accident.  Thus, he was unable to attend school.  He 
began to be depressed again and to have substance abuse 
problems.  He was arrested for failure to pay child support 
due to financial problems.  
 
II.  Analysis

Pursuant to 38 C.F.R. § 21.3041(c) (1998), the basic ending 
date for an eligible child's period of eligibility is his 
26th birthday.  However, pursuant to 38 C.F.R.
§ 21.3041(e) (1998), an eligible child's ending date may be 
extended beyond his 26th birthday, but not to exceed his 31st 
birthday.  Under this provision, the ending date may be 
extended if the eligible person's program of education has 
been suspended due to conditions determined to be beyond the 
eligible person's control as specified in 38 C.F.R. § 21.3043 
(1998).  If it is found that a suspension of a program of 
education was in fact due to conditions beyond the eligible 
person's control, then the ending date may be extended for 
the length of the period of suspension, but not beyond the 
eligible person's 31st birthday.  38 C.F.R. §§ 21.3040(d), 
21.3041(e) (1998).

Under 38 C.F.R. § 21.3043 (1998), an eligible person may 
suspend his program of education for conditions deemed to be 
beyond his control.  Such conditions include:  (a) when an 
eligible person is appointed by the responsible governing 
body of an established church and is officially charged with 
the selection and designation of missionary representatives 
and is thereby prevented from pursuit of his program of 
studies; (b) when immediate family or financial obligations 
beyond his control require the eligible person to take 
employment, or otherwise preclude pursuit of his program; (c) 
when unavoidable conditions arise in connection with the 
eligible person's employment which precluded pursuit of his 
program; (d) when pursuit of his program is precluded because 
of the eligible person's own illness or illness or death in 
his immediate family; or (e) when the eligible person in 
serving on active duty or active duty for training.

In this case, the appellant asserts that alcohol and drug 
addiction, depression, and financial difficulties constitute 
conditions beyond his control that caused him to suspend his 
program of education.  He asserts that the period of 
eligibility for Chapter 35 benefits should be extended so 
that he may complete his current program of education at 
Philadelphia College of Bible.  The appellant has submitted 
no medical or other evidence demonstrating the presence of 
depression or any other medical condition of such severity as 
to have resulted in his discontinuing his schooling.

The veteran asserts that he had to drop out of his program of 
education in December 1994 because of a back injury.  While 
there is evidence that he injured his back at work which he 
reported occurred when he started school, there is no medical 
evidence that he had physical disability at the time he 
dropped out of school that physically prevented him from 
continuing his school studies.  The medical evidence of 
record reveals that the appellant had treatment for a back 
strain from May 1994 to September 1994.  This does not show 
that the appellant was suffering from a disability that 
caused him to end his educational program in December 1994.  
Moreover, in a letter dated in February 1998, he noted that 
he dropped out of school to find work.  This does not 
indicate that his back disability was so severe that it 
prevented him from attending school.

The veteran also reported that he dropped out of school to 
support his mother who had been in a car accident.  The 
appellant reported that his mother's car accident in question 
happened one year before he entered school.  The veteran has 
submitted no evidence of the fact that his mother was 
dependent upon him for support or that he actually 
contributed to her support.  In a letter from her dated in 
October 1998, she indicated that she was unable to help the 
veteran financially and had to use her own resources to 
support herself.  This does not support the veteran's 
assertion that he had to drop out of school to support his 
mother.  It is also noted that the veteran planned on working 
while attending school.  No reason has been shown why he 
could not carry out this plan in December 1994 when he 
dropped out of school.  Medical evidence of record revealing 
he was not fit for work at that time has not been submitted.  

With regard to his initial educational program at Hardbarger 
Junior College, it was asserted by the veteran and his mother 
that he left because his father took him out of school.  
However, on the November 1989 neuropsychiatric evaluation it 
was indicated that the appellant was arrested on campus and 
was briefly jailed.  The November 1989 neuropsychiatric 
evaluation was prepared more contemporaneously to the date of 
the incident.  The Board finds that the appellant ended this 
initial education program due to circumstances within his 
control.  

Accordingly, the Board concludes that the appellant is not 
entitled to Dependents' Education Assistance Benefits under 
Chapter 35, Title 38, United States Code beyond his 
delimiting date of September 12, 1995.  38 U.S.C.A. § 3512 
(West 1991); 38 C.F.R. § 21.3041 (1998).


ORDER

The appeal is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

